Citation Nr: 0830418	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-07 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied reopening the veteran's application to 
reopen a claim of service connection for a low back 
disability.

In April 2008, the veteran testified at a hearing held at the 
RO before the undersigned Acting Veterans Law Judge.  During 
the proceeding, the Board agreed to hold the record open for 
60 days so that the veteran could submit evidence in support 
of his claim.  The veteran filed additional evidence that was 
accompanied by a waiver of initial RO consideration; this 
evidence will be considered by the Board in the adjudication 
of this appeal.


FINDINGS OF FACT

1.  In an April 1976 rating action, the RO denied the 
veteran's claim of service connection for residuals of a back 
condition; the RO notified him of the determination and of 
his appellate rights, but he did not appeal and the decision 
became final.

2.  The evidence received since the April 1976 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of service connection for a low back 
disability.

3.  Resolving all reasonable doubt in the veteran's favor, 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's April 1976 rating decision that denied the 
veteran's claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 (1976).

2.  Evidence received since the April 1976 rating decision is 
new and material; the claim of service connection for a low 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The criteria for establishing service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

In an April 1976 decision, the RO denied service connection 
for low back disability on the basis that it was not shown by 
evidence of record.

The evidence of record at the time of the April 1976 rating 
action consisted of the service treatment records; a November 
1975 VA examination report; and VA medical records dated in 
March 1976.  The November 1975 examination report shows that 
the examiner noted the veteran's in-service low back 
complaints and diagnosed him as having low back strain.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1976 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 
(1976).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
April 1996 rating decision includes voluminous medical 
records from Wright-Patterson Air Force Base, private 
treatment reports, as well as statements from the veteran in 
addition to his credible testimony provided at an April 2008 
hearing before the undersigned.  The newly submitted medical 
records show that the veteran has a currently diagnosed low 
back disability that was not previously before agency 
decisionmakers and is not cumulative or redundant of previous 
evidence of record.  As such, it is found to be "new" under 
38 C.F.R. § 3.156(a).

In addition, the veteran's April 2008 hearing testimony was 
not previously before agency decisionmakers and is not 
cumulative or redundant of previous evidence of record.  As 
such, it too is found to be "new" under 38 C.F.R. 
§ 3.156(a).  Moreover, as the veteran testified that he first 
injured his back during service, complained of low back 
problems at the time of separation from service, and has had 
continuing low back problems since service, his testimony 
addresses the possibility that his current low back 
disability is related to his service.  The testimony relates 
to an unestablished fact necessary to substantiate the claim 
and hence is "material" under 38 C.F.R. § 3.156(a).  

In light of the basis for the RO's April 1976 determination, 
this evidence raises a reasonable possibility of 
substantiating his claim.  Accordingly, this evidence is 
"new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Turning to the merits of the claim, the veteran claims that 
he has a low back disability that is related to his service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within one year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records include a December 
1970 periodic examination, August 1955 enlistment 
examination, and March 1975 retirement examination which 
reflect normal clinical evaluations of the spine.  Records 
dated in October 1964 reflect complaints of a backache of one 
week in duration which was aggravated by lifting and was 
localized in the left shoulder below the scapula.  The 
veteran had additional complaints of low back pain in 
December 1972.

On VA examination in October 1975, the veteran provided a 
history of a back injury in service and was diagnosed as 
having lumbar strain.  Further, consistent with his 
testimony, post-service medical records, dated from July 1990 
to December 2007 show treatment for a diagnosed low back 
disability.  A December 2007 treatment record reflects a 
diagnosis of severe degenerative facet joints changes that 
extend from L3 through S1 and a history of arachnoiditis.

Thus, given the in-service documentation of low back 
problems, the veteran's credible report of a continuity of 
low back symptoms since service, the diagnosis of lumbar 
strain within months of his discharge, and the current 
diagnoses of degenerative disc disease and degenerative joint 
disease of the lumbosacral spine, and resolving all 
reasonable doubt in his favor, the Board finds that service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbosacral spine is warranted.  


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


